                                          Case 4:21-cv-02653-YGR Document 25 Filed 09/15/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         KRISTIN HART, et al.,
                                   4                                                       Case No. 21-cv-02653-YGR
                                                       Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         CITY OF REDWOOD CITY, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, April 25, 2022 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    INITIAL DISCLOSURES:                                  September 20, 2021
                                  14    LAST DAY TO JOIN PARTIES OR AMEND                     October 18, 2021; after that date only for
                                        PLEADINGS:                                            good cause by Motions under FRCP Rule
                                  15
                                                                                              16(b)(4)
                                  16
                                        REFERRED TO MAGISTRATE JUDGE BEELER FOR               February 28, 2022; the parties are ordered
                                  17    SETTLEMENT CONFERENCE TO BE COMPLETED BY:             to first return to private mediation with
                                                                                              Judge James before meeting with Judge
                                  18                                                          Beeler
                                  19    NON-EXPERT DISCOVERY CUTOFF:                          April 29, 2022
                                  20
                                        DISCLOSURE OF EXPERT REPORTS:
                                  21    ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: May 24, 2022
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: June 14, 2022
                                  22
                                        WITH FRCP 26(A)(2)(B):
                                  23
                                        EXPERT DISCOVERY CUTOFF:                              July 14, 2022
                                  24
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS TO             October 10, 2022 [filed September 5,
                                  25    BE HEARD BY:                                          2022]
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:21-cv-02653-YGR Document 25 Filed 09/15/21 Page 2 of 2




                                   1    COMPLIANCE DEADLINE (SEE PAGE 2)                       Friday, January 20, 2023 at 9:01 a.m.

                                   2    JOINT PRETRIAL CONFERENCE STATEMENT:                   February 3, 2023
                                   3    PRETRIAL CONFERENCE:                                   Friday, February 17, 2023 at 9:00 a.m.
                                   4    TRIAL DATE AND LENGTH:                                 Monday, March 6, 2023 at 8:30 a.m. for
                                   5                                                           Jury Trial
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   6
                                       and confer in advance of the Pretrial Conference. The compliance deadline on Friday, January 20,
                                   7
                                       2023 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   8
                                       Instructions and are in compliance therewith. The compliance deadline hearing , if necessary,
                                   9
                                       shall be held in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1.
                                  10
                                       Five (5) business days prior to the date of the compliance hearing, the parties shall file a one-page
                                  11
                                       JOINT STATEMENT confirming they have complied with this requirement or explaining their
                                  12
Northern District of California
 United States District Court




                                       failure to comply. If compliance is complete, the parties need not appear and the compliance
                                  13
                                       deadline will be taken off calendar. Telephonic appearances will be allowed if the parties have
                                  14
                                       submitted a joint statement in a timely fashion. Failure to do so may result in sanctions.
                                  15
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  16
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  17
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: September 13, 2021
                                  20
                                                                                        ______________________________________
                                  21
                                                                                        YVONNE GONZALEZ ROGERS
                                  22                                                    United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
